

114 S1511 IS: Ships to be Recycled in the States Act
U.S. Senate
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1511IN THE SENATE OF THE UNITED STATESJune 4, 2015Mr. Vitter (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo promote the recycling of vessels in the United States and for other purposes.
	
 1.Short titlesThis Act may be cited as the Ships to be Recycled in the States Act or the STORIS Act. 2.Annual report on disposition of vessels not worth preservingSection 57102 of title 46, United States Code, is amended by adding at the end the following:
			
				(c)Annual report
 (1)RequirementNot later than 1 year after the date of the enactment of the Ships to be Recycled in the States Act and annually thereafter, the Secretary of Transportation, in coordination with the Secretary of the Navy, shall report to the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Armed Services, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives on the vessel disposal program carried out under this section and on any other disposal of obsolete vessels owned by the Government carried out under any other authority.
 (2)ContentEach annual report required by paragraph (1) shall include the total amount of— (A)appropriated funds expended to carry out the vessel disposal program under this section and any other disposal of obsolete vessels owned by the Government carried out under any other authority during the previous year; and
 (B)the sales accrued and disbursed for such program and disposal.. 3.Audit of vessel disposal program (a)RequirementNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct and submit to the appropriate committees of Congress a full audit of all excess Federal Government vessel sales contracts, including resulting receivables and expenditures, entered into by the Maritime Administration in the period beginning January 1, 1994, and ending on the date of the enactment of this Act.
 (b)ContentThe audit required by subsection (a) shall review— (1)receivables, by contract from award to contract close-out; where receivables were held or invested; expenditures and distributions, including recipients of grants under the National Maritime Heritage Grants Program since the date of the enactment of the National Maritime Heritage Act of 1994 (Public Law 103–451); internal safeguards from waste, fraud, and abuse; and the status of any remaining unexpended funds;
 (2)agency management of the sales program, including review of safeguards from fraud, waste, and abuse from initial offerings, to submission of bids, and through award to contract close-out and any resulting protest or litigation;
 (3)contracts for the sale of excess Federal Government vessels that were awarded to bidders that were not the highest bidders and the financial impact of those awards on recipients of grants under the National Maritime Heritage Grants Program, including the State maritime academies, and the United States Merchant Marine Academy, and on the National Maritime Heritage Grant Program; and
 (4)agreements the Maritime Administration has entered into with the Coast Guard, the Department of Defense, the General Services Administration, the Environmental Protection Agency, and other government agencies to dispose of excess Government vessels, including whether those agreements and agency policies are consistent with the Duncan Hunter National Defense Authorization Act for 2009 (Public Law 110–417) and other relevant State and Federal laws.
 (c)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means the following:
 (A)The Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate.
 (B)The Committee on Armed Services, the Committee on Natural Resources, and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)National Maritime Heritage Grants ProgramThe term National Maritime Heritage Grants Program means the National Maritime Heritage Grants Program established pursuant to the National Maritime Heritage Act of 1994 (Public Law 103–451; superseded by chapter 3087 of title 54, United States Code).
 (3)State maritime academyThe term State maritime academy has the meaning given that term in section 51102 of title 46, United States Code. (4)Vessel Operations Revolving FundThe term Vessel Operations Revolving Fund means the Vessel Operations Revolving Fund established under section 50301 of title 46, United States Code.
				4.Obsolete vessels
 (a)Prohibition on transfers to noncitizensSection 57104 of title 46, United States Code, is amended by striking subsection (d). (b)Selection of scrapping facilitiesSection 3502 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 54 U.S.C. 308704 note) is amended—
 (1)by striking subsections (b), (e), and (f); (2)in subsection (c)(2)(A), by striking paragraph) and all that follows through the end and inserting paragraph);; and
 (3)in subsection (d)(2), by striking shall— and all that follows through the end and inserting shall use full and open competition.. (c)Availability of funds from sale and scrapping of obsolete vesselsSubsection (a)(1)(C) of section 308704 of title 54, United States Code, is amended to read as follows:
				
 (C)The remainder shall be available to the Secretary to carry out the Program, as provided in subsection (b)..
 (d)Best value criteriaSubsection (c)(1) of section 308704 of title 54, United States Code, is amended in the matter preceding subparagraph (A), by striking services) and inserting services from a pool of pre-qualified domestic ship recycling companies).
 5.Dismantlement of vesselsSection 6(e) of the Toxic Substances Control Act (15 U.S.C. 2605(e)) is amended— (1)by redesignating paragraph (5) as paragraph (6); and
 (2)by inserting after paragraph (4) the following:  (5)Nothing in this subsection shall be construed to prohibit the dismantling of a vessel or marine structure for the purpose of recycling materials recovered from the vessel or marine structure. If a person so dismantling a vessel or marine structure finds polychlorinated biphenyls, or suspects polychlorinated biphenyls will be found, during the dismantling, then the person—
 (A)shall notify the Administrator; and (B)shall sample, remove, and dispose of any polychlorinated biphenyls in accordance with the relevant provisions of this Act, other Federal law, and any guidance of the Administrator applicable to sampling vessels or marine structures for polychlorinated biphenyls..
			6. Reefs for marine life conservation program
 (a)Prohibition on transfer of obsolete vessels to foreign countriesSection 3(d) of the Act entitled An Act to authorize appropriations for the fiscal year 1973 for certain maritime programs of the Department of Commerce, and for related purposes, approved August 22, 1972, (Public Law 92–402; 16 U.S.C. 1220(d)) is amended by striking States, and any foreign country, and inserting States.
 (b)Conforming amendmentSection 7 of the Act entitled An Act to authorize appropriations for the fiscal year 1973 for certain maritime programs of the Department of Commerce, and for related purposes, approved August 22, 1972 (Public Law 92–402; 16 U.S.C. 1220c–1) is amended by striking subsection (d).
			7.Publication of Maritime Administration agreements
 (a)In generalChapter 501 of title 46, United States Code, is amended by adding the following:  50114.Publication of Maritime Administration vessel recycling agreements (a)Requirement for publicationThe Administrator of the Maritime Administration shall make available to the public on the website of the Maritime Administration the full text of each memorandum of agreement, memorandum of understanding, cooperative agreement, and similar agreement between the Maritime Administration and any other agency, department, or person.
 (b)Timing of publicationNot later than 30 days after the date a document referred to in subsection (a) is signed by the parties, the Administrator of the Maritime Administration shall make such document available on the website of the Maritime Administration.
 (c)Initial publicationNot later than 30 days after the date of the enactment of the Ships to be Recycled in the States Act, the Administrator of the Maritime Administration shall make available on the website of the Maritime Administration each document referred to in subsection (a) that was in effect on the date of the enactment of such Act..
 (b)Table of sections amendmentThe table of sections for chapter 501 of title 46, United States Code, is amended by adding at the end the following:
				50114. Publication of Maritime Administration agreements..